                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

EARLENE JONES,                                    )
                                                  )
               Plaintiff,                         )
                                                  )_
       V.                                         )             No. 4:18-cv-01660-JAR
                                                  )
STAN PAYNE, etal.,                                )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Earlene Jones for leave to

commence this civil action without prepayment of the required filing fee. (Docket No. 2).

Having reviewed the motion and the financial information submitted in support, the Court has

determined that plaintiff lacks sufficient funds to pay the filing fee, and will be granted leave to

proceed in forma · pauperis pursuant to 28 U.S.C. § 1915(a). Furthermore, for the reasons

discussed-below, plaintiffs complaint must be dismissed for failure to state a claim.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a "mere possibility of misconduct." Ashcroft        v.   Iqbal, 556 U.S. 662, 679

(2009). "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the d~fendant is liable for the misconduct alleged."
                                                       i'
                                                       I
Id. at 678. ·Determining whether a complaint states a plausible claim for relief is a context-
                                                       I"
specific task that requires the reviewing court t~ draw upon judicial experience and common
sense. Id.
        .
           at 679. The court
                         .
                             must "accept as true the facts alleged,
                                                              I
                                                                     but not legal tonclusions or

threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements." Barton v. Taber, 820 F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree

Servicing LLC, 820 F.3d 371, 372-73 (8 th Cir. 2016) (stating that court must accept factual

allegations in complaint as true, but is not required to "accept as true any legal conclusion

couched as a factual allegation").

       When reviewing a prose complaint under§ 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction"

means that if the essence of an allegation is discernible, the district court should construe the

plaintiffs complaint in a way that permits his or her claim to be considered within the proper

legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015} However, even pro se

complaints are required to allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8 th Cir. 1980). See also Stone v. Harry, 364 F.3d 912,

914-15 (8th Cir. 2004) _(stating that federal courts are not required to "assume facts that are not

alleged, just because an additional factual allegation would have formed a stronger complaint").

In addition, affording a pro se complaint the benefit of a liberal construction does not mean that

procedural rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                         The Complaint

       Plaintiff has filed a prose complaint pursuant to 42 U.S.C. § 1983, naming Warden Stan

Payne and Investigator Bingham as defendants. She does not specify the capacity in which

defendants are sued.




                                                 2
        Plaintiff states that in June 2018, she went to visit her husband, inmate Elijah Jones, at

the Eastern Reception, Diagnostic and Correctional Center (ERDCC) in Bonne Terre, Missouri.

(Docket No. 1 at 5). While she was entering the prison's visiting room, she was approached by

correctional ·officers who believed she had drugs on her person. Plaintiff states that she was

asked to consent to a search. She claims she consented to the search "because of a veiled threat

that her husband would suffer some repercussion" if she did not.

        No drugs or contraband was found on plaintiff's person. Nonetheless, plaintiff was

removed from her husband's visiting list. She states she was later informed that her husband had

been placed in administrative segregation and was under investigation for two months. He never

spoke with anyone and was not charged. Plaintiff also asserts that her husband was unable to file

a grievance because his informal resolution request was nevet answered.

        Plaintiff states that she "is seeking damages because of the humiliation and harassment

she suffered on the day of the search when she came to the prison to visit her husband." (Docket

No. 1 at 5-6). Specifically, she alleges that the search to which she was subjected violated her

Fourth Amendment rights. (Docket No. 1 at 6). She requests $1,000,000 in actual and punitive

damages, and an additional $1,000,000 in punitive damages. (Docket No. 1 at 7).

                                           Discussion

        Plaintiff has filed this§ 1983 action alleging that defendants Payne and Bingham violated

her Fourth Amendment rights when she was subjected to a search upon entering the ERDCC. For

the reasons discussed below, this action must be dismissed pursuant to § 1915(e)(2)(B) for

failure to state a claim.




                                                3
    A. Plaintiffs Claims Regarding Her Husband

        In her complaint, plaintiff makes mention of her husband's treatment in the ERDCC. ·

 Specifically, plaiptiff alleges that her husband was in administrative segregation for two -months

. without any charges being filed and without him speaking with anyone concerning his

 confinement. She also states that he was unable to file a grievance. To the extent that plaintiff is

 attempting to bring a claim on her husband's behalf, such a claim must fail.

        Standing is a jurisdictional requirement that can be raised by the court sua sponte at any

 time during litigation. D~lorme v. United States, 354 F.3d 810, 815 (8th Cir. 2004). In general, to

 satisfy the standing requirement, a plaintiff "must assert his own legal rights and interests, and

 cannot rest his claim to relief on the legal rights or interests of third parties." Warth v. Seldin,

 422 U.S. 490, 499 (1975). Moreover, a non-attorney pro se litigant may not represent someone
                                                                                                nd
 else in federal court. See 28 U.S.C. § 1654; Iannaccone v. Law, 142 F.3d 553, 558 (2                Cir.

 1998) (stating that "because pro se means to appear for one's self, a person may not appear on

 another's behalf in the other's cause: .. A person must be litigating an interest personal to him"). ·

        Plaintiff lacks standing to bring any claims on her husband's behalf. Furthermore, there is

 no indication that plaintiff is an attorney; therefore, she is only allowed to represent herself and

 her own interests, not the interests of another person. As such, any claims brought on behalf of

 her husband must be dismissed.

    B. Claims Against Defendants Payne and Bingham

        Plaintiffs claims against defendants Payne and Bingham must also be dismissed because

 she has failed to state an official capacity claim against them.

        A plaintiff can bring a § 1983 claim against a public official acting in his or her official
                                                                                                th
 capacity, his or her individual capacity, or both. Baker v. Chisom, 501 F.3d 920, 923 (8            Cir.



                                                   4
2007). However; if a plaintiffs complaint is silent about the capacity in which the defendant is

being sued, the complaint. is interpreted as including only official capacity claims. Id. See also

Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8 th Cir. 1999) ("[I]n order to sue a public

official in his or her individual capacity, a plaintiff must expressly and unambiguously state so in

the pleadings, otherwise, it will be assumed that the defendant is sued only in his or her official

capacity"); Artis v. Francis Howell North Band Booster Ass 'n, Inc., 161 F.3d 1178, 1182 (8 th

Cir. 1998) ("If the complaint does not specifically name the defendant in his individual capacity;

it is presumed he is sued only in his official capacity"); and Egerdahl v. Hibbing Cmty. Coll., 72

F.3d 615, 619 (8th Cir. 1995) ("If a plaintiffs complaint is silent about the capacity in which she

is suing-the defendant, we interpret the complaint as including only official-capacity claims").

        Here, plaintiff has not indicated the capacity in which she is suing defendants Payne and

Bingham. As such, it is presumed that she is attempting to sue them in their official capacities

only.

        In an official capacity claim against an individual, the claim is actually "against the

governmental entity itself." See White v. Jackson, 865 F.3d 1064, 1075 (8 th Cir. 2017). Thus, a

"suit against a public employee in his or her official capacity is merely a suit against the public

employer." Johnson, 172 F.3d at 535. See also Brewington v. Keener, 902 F.3d 796, 800 (8 th Cir.

2018) (explaining that official capacity suit against sheriff and his deputy "must be treated as a

suit against the County"); Kelly v. City of Omaha, Neb., 813 F.3d 1070, 1075 (8 th Cir. 2016)

(stating that a "plaintiff who sues public employees in their official, rather than individual,
                                                                                                    th
capacities sues only the public employer"); and Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8

Cir. 2006) (stating that a "suit against a public official in his official capacity is actually a suit

against the entity for which the official is an agent"). In order to prevail on an official capacity



                                                  5
claim, the plaintiff must establish· the governmental entity's liability for the alleged conduct.

Kelly, 813 F.3d at 1075.

         Defendants Payne and Bingham are ..both alleged to be employed by the ERDCC, which

falls within the ambit of the Missouri Department of Corrections. Therefore, a claim against

defendants in their official capacities is actually against the State of Missouri.

         "Section 1983 provides for an action against a 'person' for a violation, under color of

law, of another's civil rights." McLean v. Gordon, 548 F.3d 613, 618 (8 th Cir. 2008). However,

"neither a State nor its officials acting in their official capacity are 'persons' under§ 1983." Will

v. Michigan Dep 't ofState Police, 491 U.S. 58, 71 (1989). See also Calzone v. Hawley, 866 F.3d

866, 872 (8 th Cir. 2017) (stating that a "suit for damages against a state official in his official

capacity is a suit against the State, and the State is not a person under § 1983"). An official

capacity claim against Payne and Bingham is actually a claim against Missouri, which is not a

"person" for § 1983 purposes. Accordingly, plaintiff has failed to state official capacity claims

against defendants, a,nd her claims must be dismissed.

         Even if the Court were to assume that plaintiff was suing Payne and Bingham in their

individual capacities, she has still failed to state a claim against them.

         Plaintiff alleges that her Fourth Amendment rights were violated when she was searched

upon entering the ERDCC. The Fourth Amendment1 to the United States Constitution prohibits

unreasonable searches and seizures. United States v. Lewis, 864 F.3d 937, 945 (8 th Cir. 2017). In

order to assert his or her Fourth Amendment rights, a plaintiff must demonstrate that he or she

has an expectation of privacy in the place searched, and that his or her expectation is reasonable.

United States v. Russell, 847 F.3d 616, 618 (8 th Cir. 2017). A prison visitor has a right to be free


1
 The Fourth Amendment states, in relevant part: "The right of the people to be secure in their persons, houses,
papers, and effects, against unreasonable searches and seizures, shall not be violated ... " U.S. Const. amend. IV.

                                                           6
from unreasonable searches and seizures. United States v. Peoples, 250 F.3d 630, 637 (8 th Cir.

2001). However, ''prison officials have the right to conduct reasonable searches of prison

visitors, with far greater latitude than in other settings." Smothers v. Gibson, 778 F.2d 470, 473

(8 th Cir. 1985).

        To that end, the Eighth Circuit Court of Appeals lias stated that ''the Constitution

mandates that a reasonable suspicion standard govern strip searches of visitors· to penal

institutions." Hunter v. Auger, 672 F.2d 668, 674 (8th Cir. 1982). In order to strip search a

particular visitor under this standard, "prison officials must point to specific objective facts and

rational inferences that they are entitled to draw from those facts in light of their experience." Id.

Encounters "that are consensual in nature and do not involve coercion or restraint of liberty will

not implicate the Fourth Amendment." Jordan ex rel. Johnson v. Taylor, 310 F.3d 1068, 1069

(8 th Cir. 2002) (stating that partial strip search of eight year-old girl entering prison did not

require reasonable suspicion because child's grandmother consented to search and both were told

they could leave at any time).

        Plaintiff provides very little details regarding the search to which she was subjected. She

merely states that she was asked to consent to a search, which she did. She further claims that she

felt humiliated and harassed. There is some implication, in her citation to. Hunter v. Auger, 672

F.2d 668 (8 th Cir. 1982), that she was strip searched. However, she does not specifically make
                                           '
that claim. Moreover, she does not provide any facts showing that the search of her person, even

if it was a strip search, was unreasonable. Rather, she states that correctional officers believed

she had drugs and that she consented to the search. There is nothing in these facts to indicate that

plaintiffs Fourth Amendment rights were violated.




                                                  7
       Furthermore, even if plaintiffs factual recitation could be said to state a Fourth

Amendment claim, she fails to allege any facts demonstrating that defendants Payne and

Bingham are liable for violating her constitutional rights.

      · In a§ 1983 case, liability is personal. Frederick v. Motsinger, 873 F.3d 641, 646 (8 th Cir.

2017). In other words, "[g]oveniment officials are personally liable only for- their own

misconduct." S.M v. Krigbaum, 808 F.3d 335, 340 (8 th Cir. 2015). As such, § 1983 liability

"requires a causal link to, and direct responsibility for, the alleged deprivation of rights."

Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990). See also Kohl v. Casson, 5 F.3d 1141,
        th
1149 (8 Cir. 1993) (dismissing plaintiffs excessive bail claims because none of the defendants

set plaintiff's bail, and therefore, "there can be no causal connection between any action on the

part of the defendants and any alleged deprivation" of plaintiffs rights).

       Here, plaintiff does not allege any facts providing a causal link between_ defendants and

the alleged deprivation of her rights. Defendants are not named in the body of the complaint, and

there are no allegations concerning the actions defendants Payne and Bingham took or failed to

take. Simply placing their names in the caption is not enough to assert their responsibility. See

Krych v. Hvass, 83 Fed. Appx. 854, 855 (8th Cir. 2003) (agreeing with district court dismissal of

defendants who were merely listed in his complaint, and who were not alleged to have been

personally involved in the constitutional violations). Moreover, with re~ard to defendant Payne,

simply alleging his overall responsibility as warden is not sufficient to demonstrate his liability

for purposes of a § 1983 action. See Cqmberos v. Branstad, 73 F.3d 174, 176 (8 th Cir. 1995)

(stating that "a general responsibility for supervising_the operations of a prison is insufficient to

~stablish the personal involvement required to support liability"). Therefore, plaintiff has failed

to state a claim against defendants in their individual capacities.



                                                  8
       For the reasons discussed above, plaintiff has failed to state either official capacity or

individual capacity claims against defendants Payne and Bingham. As such, plaintiffs complaint

must be dismissed.

       Accordingly,

       IT IS HEREBY ORDERED-that plaintiffs motion for leave to proceed in forma

pauperis (Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that this action is subject to dismissal for failure to state a

claim. See 28 U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this   ,a__~y    o f ~ , 2019.                                        . .


       .                  .                     JO
                                                   ~a~~
                                                    ~.ROSS     .
                                                UN~ T E S DISTRICT JUDGE




                                               9
